Case 1:15-cv-00842-RGA Document 578-2 Filed 05/19/21 Page 1 of 2 PageID #: 34940




                         EXHIBIT B
Case 1:15-cv-00842-RGA Document 578-2 Filed 05/19/21 Page 2 of 2 PageID #: 34941




 COVID-19 Pandemic Instruction
        In April 2021, after consideration of both the improving conditions in Delaware and the

 development of safety protocols, the District of Delaware determined to resume jury trials.

        I have implemented COVID-19 precautions for the health and safety of all trial

 participants. These precautions include social distancing, wearing masks, and having a limited

 number of people present in the courtroom at any one time. As a result, you may see different

 attorneys cycle in and out of the courtroom during the trial, and you may notice neither side has a

 party representative present. These are precautionary measures taken to ensure the safety of all

 participants, and you should not consider the presence or absence of any participant due to these

 precautions in considering the evidence and arriving at your verdict.
